TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00201-CV



          Wayne Novy, by and through his legal guardian Forrest Novy, Appellant

                                                 v.

                    Texas Health and Human Services Commission; and
           Kyle L. Janek, M.D., in his official capacity as Executive Commissioner
              of the Texas Health and Human Services Commission, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-14-010055, HONORABLE TODD T. WONG, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                The parties have filed a joint motion to abate this appeal explaining that the agency

is currently reevaluating the decision that is the basis of this dispute. Because the outcome of this

reevaluation potentially impacts the merits of this appeal, in the interest of conserving judicial

resources, we grant the motion and abate the appeal. All appellate deadlines will be tolled during

the period of abatement. Absent further order of this Court, the appeal will automatically reinstate

on December 18, 2015. The parties are directed to file either a status report or a motion to dismiss

by that date.
Before Chief Justice Rose, Justices Pemberton and Field

Abated

Filed: August 21, 2015




                                              2